Motion for leave to appeal as a poor person granted only insofar as to permit the appeal to be heard upon a typewritten or mimeographed record, without printing the same, and upon typewritten or mimeographed appellant’s points, upon condition that the appellant serves one copy of the typewritten or mimeographed record and one copy of the typewritten or mimeographed appellant’s points on the Corporation Counsel of the City of New York and files 6 typewritten copies or 19 mimeographed copies of both the record on appeal and appellant's points with this court. That branch of the motion seeking a stay is denied. Concur — Botein, P. J., Stevens, Eager, Steuer and Bergan, JJ.